MITCHELL, J.,
dissenting.
¶ 1 I disagree with the majority. I believe Appellant was a licensee on the premises and the jury was correctly instructed.
¶ 2 The evidence reflects that Appellant was on Appellee’s premises to pick up her husband, a tenant in Appellee’s building, for lunch. There was no business or commercial interest or significance to Appellant being in the building. That being the case, Appellant does not qualify for invitee status.
¶ 3 The definitions of “invitee” and “licensee” are set forth in the Oklahoma Uniform Jury Instructions (Civil), Second Edition:
OUJI — CIV. No. 11.3 INVITEE — DEFINED
An invitee is one who is on the premises at the express or implied invitation of the [owner/occupant] thereof for some purpose in which the [owner/occupant] has some interest of business or commercial significance, which business may be of mutual interest, or in connection with the [owner/occupant’s] business.
OUJI — CIV. No. 11.8 LICENSEE — DEFINED
A licensee is one who is on the premises of another by [tolerance/permission, express or implied] of the [owner/occupant] thereof for purposes in which the [owner/occupant] has no business or commercial interest.
These instructions were approved for use by the Oklahoma Supreme Court in 1981 and again in 1993.
¶4 The trial court declined to instruct the jury that the Plaintifi7Appellant was an invitee. This was proper because Appellant, at the time she was injured, clearly did not fit within the above definition of invitee. The facts of this case, however, place Appellant squarely within the above definition of licensee. It would more likely have been error for the trial court to instruct the jury other than as it did. I respectfully DISSENT.